Citation Nr: 1422831	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  08-25 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to March 1978. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin. 

The Veteran provided testimony before the undersigned Veterans Law Judge (VLJ) in October 2010.  A transcript of the hearing (Transcript) has been associated with the claims file. 

The issue was remanded by the Board for further development in February 2011.  As that development has been completed, the appeal is properly before the Board for adjudication.


FINDING OF FACT

The preponderance of the evidence does not establish that hepatitis C was incurred during the Veteran's period of service, or is otherwise related to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or otherwise related to active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In this case, the Veteran claimed that he was provided an air gun inoculation during his period of active service, and that this was the cause of his hepatitis C diagnosis.  See Transcript, p. 2.  The Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure while a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades.  See Veterans Benefits Administration (VBA) letter 211B (98- 110), November 30, 1998.

A VA "Fast Letter" issued in June 2004 (Veterans Benefits Administration (VBA) Fast Letter 04-13, June 29, 2004) identified "key points" that included the fact that hepatitis C is spread primarily by contact with blood and blood products, with the highest prevalence of hepatitis C infection among those with repeated, direct percutaneous (through the skin) exposure to blood (i.e., intravenous drug users, recipients of blood transfusions before screening of the blood supply began in 1992, and hemophiliacs treated with clotting factor before 1987).  Another "key point" was the fact that hepatitis C can potentially be transmitted with the re-use of needles for tattoos, body piercing, and acupuncture.  See VBA Fast Letter 04-13 (June 29, 2004).

At the outset, the Board notes that the Veteran has been diagnosed with active hepatitis C during the pendency of this appeal.  Regarding an in-service diagnosis, the Veteran's service treatment records are silent as to any reports, diagnosis, or treatment for hepatitis C.  On separation from active duty in February 1978, the examination was negative for a diagnosis of hepatitis or any chronic liver disorder.  

Post-service, results of VA testing obtained in August 2002 confirmed the diagnosis of hepatitis C.  Thereafter, the Veteran has received continual treatment for hepatitis C though the VA medical system.  However, the record does not contain any opinion linking hepatitis C to his period of active duty.  

VA outpatient reports from January, May, and August 2003 note the Veteran's report of intravenous (IV) drug use on three occasions: 1972, 1978, and 1991.  In contrast, while he admitted to unprotected sex with multiple partners, the Veteran denied needle use in a VA outpatient report from May 2007.  In July 2007, a letter from his VA provider noted that the Veteran's hepatitis C had been fully eradicated with treatment.

The Veteran was afforded a VA examination in conjunction with his claim in April 2005.  At that time, risk factors for hepatitis C included a left ear piercing, as well as high-risk sexual practices before, during, and after service.  He denied IV drug use.  The examiner opined that the Veteran's sexual history was the most likely cause of his hepatitis C infection.

Following an October 2010 Board remand, an additional VA opinion was provided in March 2011.  Following a review of the claims file, it was noted that the Veteran's risk factors for hepatitis C included: multiple sexual partners and an ear piercing.  The examiner determined that the most likely cause of the Veteran's infection was his sexual history, though it was unclear as to whether this took place before, during, or after his period of active duty.  In support of that opinion, the examiner pointed to the Veteran's own admission of multiple sexual partners.  As to onset, it was noted that the symptoms accompanying the infection are generally mild, so transmission may not have been evident.  

Important for this case, while the examiner acknowledged that transmission of hepatitis C from an air gun was theoretically possible, the Centers for Disease Control and Prevention (CDC) has not documented a single case to date.  He went on to state that the most important risk factors for hepatitis C were IV drug use and persons with hemophilia treated prior to 1987, but that IV drug use was the single most significant risk factor for veterans presenting with this disease.  

Based on the foregoing, the Board finds that the most probative evidence of record establishes that the Veteran's hepatitis C is not related (less likely than not - a less than 50% chance) to any incident of his military service.  

While the Board has reviewed the treatise evidence submitted by the Veteran in support of his claim, a CDC report outlining details of a hepatitis B study in relation to air gun inoculations, each VA examiner of record indicated that the most likely method of transmission was through a sexual encounter (with an undetermined date of onset).  The most recent VA examiner of record did acknowledge that transmission of hepatitis C from an air gun was possible, such an event was ultimately unlikely.  To that end, the Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  See Hensley v. Brown, 5 Vet. App. 155 (1993).   Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Colvin.  

As to the Veteran's assertions that he contracted hepatitis during his period of active service as the result of an air gun inoculation, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Laypersons are considered competent to provide a medical diagnosis only if (1) the condition is simple to identify (such as a broken leg), (2) he or she is reporting a contemporaneous medical diagnosis, or (3) his or her description of symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Here, the Veteran, while competent to state that he was inoculated with an air gun in service, is not competent to render an opinion with respect to the onset or etiology of hepatitis C.  Further, the most recent VA opinion indicated that the CDC has never documented a single case of hepatitis C transference from a vaccine gun.  Further, both VA medical opinions of record found that no link exists between the Veteran's current diagnosis and his period of service.  

In any event, the most recent VA opinion noted that, by far, the largest risk factor for hepatitis infection was IV drug use.  The Veteran not only admitted to IV drug use, on several occasions, he went so far as to provide three specific years in which IV drug use took place.  The Veteran later recounted his statements after he filed a claim for service connection, and the use of IV drugs was not relied upon by the examiners who proffered negative opinions, or the Board in this decision.  However, based on the Veteran's inherently contradictory reporting, the Board finds that statements offered in support of his claim are of limited probative value.

In sum, the competent evidence does not establish that the Veteran's currently-diagnosed hepatitis C is related to his period of active duty.  The record establishes that, more than two decades following separation, the Veteran was diagnosed with hepatitis C.  Moreover, the most probative medical evidence of record has demonstrated that, though possible, the Veteran's hepatitis C is less likely than not related to air gun inoculations during his period of active service.  Instead, the VA medical opinions of record noted that, while impossible to pinpoint any specific risk factor or timeframe, the Veteran's sexual history was more likely than not the source of his hepatitis C.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the preponderance is against the Veteran's claim, and it must be denied.

The Duty to Assist

Finally, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Proper notice from VA must inform the claimant and his representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ) of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

These notice requirements apply to all five elements of a service connection claim (veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability).  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded must be included.  Id.

Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified in May 2004 of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  This letter accordingly addressed all notice elements and predated the initial adjudication by the RO in August 2005.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  Nothing more is required in this case.

As for the duty to assist, the Veteran's service treatment records have been obtained.  Pertinent post-service medical records have been obtained, to the extent available, and no outstanding records have been identified by the Veteran.  The Board therefore finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Most recently, a VA examination was conducted in March 2011 which discussed all applicable medical principles and is adequate upon which to decide the claim at issue.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


